DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Claims 1, 3, 5-16 and 19-24 remain pending, wherein claims 20-24 were previously allowed, and claims 8-10 were indicated as having allowable subject matter. No claims were amended. 
Response to Arguments
	Applicant’s arguments directed to the patentability of the claims have been fully considered but they are not persuasive.  
1) Applicant argues that the obviousness rejection of claim1 should be withdrawn because the Kaur et al. sample subjected to the first dimension comprising a trap does not comprise intact antibodies or intact proteins at the time that the sample is exposed to a first dimension comprising a trap. The argument is not persuasive for multiple reasons: 
a) The claim language that further limits the nature of the sample merely limits the sample at the time of the providing step (i.e. step i); and
b) Claim 1 recites the limitations “fragments thereof” and “subunits thereof” to respectively describe the claimed antibodies and ADC. 
That said, to reject the claim 1, a sample need not comprise intact antibodies or intact ADC, let alone at the time that the sample is exposed to the first dimension comprising a trap or any subsequent step. In the case of Kaur et al., Kaur et al. explicitly disclose a step of providing a biological sample comprising ADC or fragments thereof (see [0151]), which is sufficient to anticipate the limitations directed to the claimed sample.   

3) Applicant argues that the obviousness rejection of claim1 should be withdrawn because the motivation that forms the basis for the obviousness rejection is not suggested by the cited references. Specifically, Applicant argues that the alleged advantage taught by Stoll et al. is a mechanism for controlling pressure at the junction of successive stages of multi-dimension separation, not performing detection between successive stages of multi-dimension separation. The argument is not persuasive because Stoll et al. explicitly disclose (albeit briefly) performing detection between successive stages of multi-dimension separation (see [0015]), and this disclosure is the basis for modifying the Kaur et al. method to arrive at he claimed invention. While the majority of the disclosure of [0015] of Stoll et al. is directed to the importance of controlling pressure at the junction of successive stages of multi-dimension separation, the pressure control taught by Stoll et al. is not the basis for establishing the obviousness rejection. The disclosure of [0015] of Stoll et al. relied upon for establishing the rejection is the disclosure of performing detection between successive stages of multi-dimension separation. 
As for Applicant’s argument that the Stoll et al. do not disclose a nexus between performing detection and improvement in quality control, it is the examiner’s position that the nexus is evident. In other words, while Stoll et al. do not explicitly disclose the reason for performing the detection, it is evident that the detection is performed for the purpose of monitoring the progress of separation at each stage of the multi-dimension separation. Naturally, such monitoring would allow one to pinpoint the source of any error in separation. The examiner maintains that this is sufficient motivation to modify the Kaur et al. method to arrive at the claimed invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (US 2009/0286258 A1) in view of Stoll et al. (US 2017/0131245 A1).

(i) providing a sample (an antibody-drug conjugate, aka ADC) (see [0151]);
(ii) exposing the sample to a first dimension comprising a trap (immobilized paramagnetic beads, see [0155]); 
(iii) exposing the sample to a second dimension comprising a stationary phase (see [0157] disclosing reverse phase chromatography);
(iv) separating the components of the sample using the stationary phase (see [0157]); and 
(v) subjecting the separated component to mass spectrometry (see [0157]), thus establishing a mass to charge ratio of each component (see [0024]).  
The method disclosed by Kaur et al. differs from the claimed invention in that Kaur et al. do not disclose a step of performing detection prior to exposing the sample to the second dimension. 
Stoll et al. disclose a method of performing multi-stage separation (see abstract), wherein the method involves detecting the results of each stage of separation to monitor the progress of separation at each stage (see [0015]). In light of the disclosure of Stoll et al., it would have been obvious to one of ordinary skill in the art to perform detection after completing each stage of separation in the Kaur et al. method. The modification would improve quality control by enabling one to pinpoint a source of error during separation. Naturally, the detection would involve detecting each of the components in the sample (see [0157] disclosing that all of the sample components bound to the stationary phase, i.e. antibodies and ADC, are detected using mass spectrometry). 
The claimed “components” merely refer to “one or more intact antibodies or fragments thereof, ADC or subunits thereof, or intact proteins” recited in lines 3-4 of claim 1 given that claim 1 provides no additional context regarding the composition of the sample. In other words, non-specific constituents of the Kaur et al. sample washed prior to analysis are not deemed “components” of the sample.     
With respect to claim 5, the detection would be performed between the step of exposing the sample to the first dimension and the step of exposing the sample to the second dimension, as discussed above. 

With respect to claim 11, Kaur et al. do not explicitly disclose how the formamide is added to the sample. However, Kaur et al. disclose the use of a pipette or a robotic dispenser to transfer/apply liquid (see [0157], [0200] and [0203]). Given that the sample is held in the wells of a microplate (see [0157] and [0198]), it would have been obvious to one of ordinary skill in the art to use a micropipette or a robotic microflow dispenser to add the formamide to the sample.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. in view of Stoll et al. as applied to claims 1, 5-7 and 11 above, and further in view of Fegley et al. (US 2010/0022615 A1). 
Neither Kaur et al. nor Stoll et al. explicitly disclose that UV and/or visible light spectroscopy is used. However, Kaur et al. disclose that any conventional mass spectrometry (i.e. application of mass spectroscopy) can be used (see [0008] and [0167]). That said, it would have been obvious to one of ordinary skill in the art to employ UV and/or visible light spectroscopy to establish a mass to charge ratio of each sample component (see [0308] of Fegley et al. disclosing the use of UV mass spectroscopy to analyze ADC).  

Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. in view of Stoll et al. as applied to claims 1, 5-7 and 11 above, and further in view of Seed (US 5,726,293).
With respect to claims 12 and 13, neither Kaur et al. nor Stoll et al. disclose/suggest a step of adding imidazole to the sample. However, Kaur et al. disclose that a denaturing agent can be added to the sample (see [0134]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to add imidazole to the Kaur et al. sample to denature it (see lines 47-50, col. 2 of Seed disclosing that imidazole is a denaturing agent). 
With respect to claim 16, given that the sample is held in the wells of a microplate (see [0157] and [0198]), it would have been obvious to one of ordinary skill in the art to use a micropipette or a robotic microflow dispenser to add the imidazole to the Kaur et al. sample (see also rejection of claim 11).  

12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. Kaur et al. in view of Stoll et al. as applied to claims 1, 5-7 and 11 above, and further in view of Wang et al. (US 2009/0215185 A1).
With respect to claims 12 and 13, neither Kaur et al. nor Stoll et al. disclose/suggest a step of adding imidazole to the sample. However, according to Wang et al., adding non-signal imidazole to a sample containing phosphomonoesters prior to analysis via mass spectrometry enhances the quality of the analysis (see abstract). According to Wang et al., many bioactive molecules (e.g. nucleotides, metabolites and drugs) constitute samples containing phosphomonoesters (see [0003]). In light of the disclosure of Wang et al., it would have been obvious to one of ordinary skill in the art to add imidazole to the Kaur et al. sample prior to analysis via mass spectrometry. 
With respect to claims 14 and 15, the imidazole would be added to the sample just prior to analysis via mass spectrometry (i.e. between exposing the sample to the second dimension and establishing a mass:charge ratio), as discussed above. 
With respect to claim 16, given that the sample is held in the wells of a microplate (see [0157] and [0198]), it would have been obvious to one of ordinary skill in the art to use a micropipette or a robotic microflow dispenser to add the imidazole to the Kaur et al. sample (see also rejection of claim 11).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. in view of Stoll et al. as applied to claims 1, 5-7 and 11 above, and further in view of Oppenlander et al. (US 4,567,780).
Neither Kaur et al. nor Stoll et al. explicitly disclose a capillary-based microflow device. However, it would have been obvious to one of ordinary skill in the art to add the formamide to the sample using a pipette, as discussed above. That said, it would have been obvious to one of ordinary skill in the art to use any conventional pipette, including a capillary-based pipette as taught by Oppenlander et al. (see title and abstract).  
Allowable Subject Matter
Claims 20-24 are allowed. In addition, claims 8-10 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Kaur et al. disclose a method of analyzing a biological mixture, as discussed above. 
However, Kaur et al. do not disclose or suggest:
1) adding glycerol to the sample, as recited in claim 8; or
2) adding a supercharging reagent to the sample after exposing the sample to the second dimension, as recited in claims 9, 10 and 20-24. 
Based on the disclosure of Kaur et al., there is no motivation to modify the method to arrive at the claimed inventions.   
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797